 



Exhibit 10.10

AMENDMENT
TO THE
CHAMPION ENTERPRISES, INC.
DEFERRED COMPENSATION PLAN

     Pursuant to Section 7.1 of the Champion Enterprises, Inc. Deferred
Compensation Plan (“Plan”), and in accordance with the authority granted by the
Deferred Compensation Committee, Champion Enterprises, Inc. hereby adopts this
Amendment to the Plan.



  1.   Article IV, Section 4.6ii of the Plan is amended in its entirety to read
as follows:

     
(ii)
       The Deferred Compensation Committee shall provide each Participant with a
list of available hypothetical investments which may be designated by such
Participant (as provided below) for purposes of determining the adjustments to
such Participant’s Account Balance. Earnings on a Participant’s Account Balance
shall be determined based on the investment return (gain or loss) received on
the deemed hypothetical investment of each separate account. These funds
include:
 
   

  Fidelity Retirement Money Market Fund

  PIMCO Total Return Fund — Administrative Class

  Fidelity Contrafund

  Fidelity Low-Priced Stock Fund

  Fidelity Small Cap Retirement Fund

  Fidelity Capital Appreciation Fund

  Fidelity Diversified International Fund

  Fidelity Equity-Income Fund



  2.   This Amendment is effective May 14, 2004.

IN WITNESS WHEREOF, Champion Enterprises, Inc. has caused this Amendment to be
executed as of March 26, 2004.

            CHAMPION ENTERPRISES, INC.
      By:        /s/ HUGH BESWICK                   Hugh Beswick      Its:  
Vice President, Human Resources        ATTEST:
                /s/ SUSAN L. RUTKOWSKI                                     Susan
L. Rutkowski         

 